

117 HR 4539 IH: Focusing State Efforts to Expand Opportunity Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4539IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. Smith of Nebraska (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to target funds to truly needy families.1.Short titleThis Act may be cited as the Focusing State Efforts to Expand Opportunity Act.2.Targeting funds to truly needy familiesSection 404(k) of the Social Security Act (42 U.S.C. 604(k)) is amended to read as follows:(k)ProhibitionsA State to which a grant is made under this part shall not use the grant to provide any assistance or services to a family whose monthly income exceeds twice the poverty line (as defined by the Office of Management and Budget, and revised annually in accordance with section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)))..